DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction / Election
Applicants have elected Species I (Figs. 5-9, Claims 1-2, 6, and 8-13) and Subspecies A (Fig. 10, Claim 7) with traverse in the reply filed on April 4, 2022 is acknowledged (bottom of p. 2 of Applicants’ reply).  The traversal is on the ground(s) that examination of Species I-IV examined together would not place a serious search burden and/or examination burden.  This assertion is not found persuasive because Applicants assertion does not address the interpretation of FAN (CN206035814U, pp. 4-6 of the Requirement for Restriction/Election having notification date of February 15, 2022) that was previously applied to teach the special technical feature of the air suction port (i.e., that comprises an outer side, and inner side, and a connecting side located between the outer side and the inner side, wherein the outer side is located on an inner side of the side wall of the side wall of the slip sheet, Claim 1, last paragraph of Claim 1).  As such Species I-IV lack unity of invention and are not so linked to form a single general inventive concept under PCT Rule 13.1 (see pp. 4-6 of the Requirement for Restriction/Election having notification date of February 15, 2022).  
	The requirement is still deemed proper and is therefore made FINAL. 
	Upon further review of Species I, the specification further describes Figs. 11 and 12 as being associated with Fig. 5 (¶s 0032 and 0033) such that Applicants’ election of Species I will further encompass Figs. 5-9 and Figs. 11-12.  

Status of the Claims
Claims 1-13 are pending with Claims 3-5 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim.  Thus, Claims 1-2 and 4-13 are examined on the merits in the U.S. National stage application below.  

Drawings
Each of Figures 1-4c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (“related technology”, ¶s 0020-0025).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			the air suction port is shown by a shaded portion in Fig. 10 (this phrase is not understood in that Fig. 10 contains no shading, ¶ 0054, last line),
			the claimed relationships related to the basic-volume of the cylinder is a maximum recited in the last three (3) lines of Claim 1 (the specification in ¶ 0056 describes that these relationships are not shown in the drawings yet they are prominently claimed and so need to be shown in the drawings to enhance the clarity of understanding of these limitations to a reader of the specification), and
			the lower flange 50 (¶ 0072, line 3) is described as being shown in “Fig. 19 to Fig. 22” (¶ 0072, line 1), however, Figs. 19-22 do not show/list out the lower flange 50 (Figs. 19-22 were not specifically examined based on Applicants’ election above, however, making this correction would enhance the specification/drawing understanding to a reader of the specification.      
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	AIR CONDITIONER HAVING COMPRESSOR INCLUDING CURVED SUCTION PORT AND A PLURALITY OF EXHAUST PORTS 

The disclosure is objected to because of the following informalities:
		“the related technology” (¶ 0020, line 1),
		“two related technology” (¶ 0023, line 2) should be ‘two related technologies [[
		“the left side of the figure)” (¶ 0054, line 14) is not understood which of Figs. 5 to 10 this description is referring to, and
		“embodiment show in Fig. 13,” (¶ 0067, line 4) should be ‘embodiment shown [[.    
Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “an air inlet and outlet device sleeved on the main shaft and located at least one position below the cylinder” (Claim 1, lines 6 and 7) makes the claim indefinite in that it is not understood what is meant by the subphrase “at least one position” to understand where the air inlet and outlet device is spatially positioned relative to the cylinder so that the scope of the claim is clear.  One way to obviate this rejection is to further amend the claim as follows:
	
	‘an air inlet and outlet device sleeved on the main shaft and located at least in one of an upper flange adjacently positioned above the cylinder or a lower flange adjacently positioned [[

  	

	The phrase “and when the basic-volume of the cylinder is the maximum, the connecting side is overlapped with a side wall of the slip sheet closest to the air suction port and facing to a rotating direction of the main shaft or is located on an inner side of the side wall of the slip sheet” (Claim 1, lines 13-15) make the claim indefinite in that it is not understood what “basic-volume” and/or “basic-volume…maximum” actually is so that the scope of the claim is clearly understood.  To this end the specification in one location describes the basic-volume of the cylinder as a specific location S within the cylinder (¶ 0052), however, this is not what the limitation in the claim recites.  In another location of the specification, the basic-volume of the cylinder 20 is the maximum is described as not being shown in any of the figures (see ¶ 0056) which makes this limitation confusing to understand with a reading of the claim in light of the specification.    

In Regard to Claim 12
	The element “a plurality of exhaust ports” (Claim 12, lines 1 and 2) in combination with the element “the exhaust port” (Claim 10, line 3) makes the claim indefinite in that it is not understood if exhaust port recited in Claim 10 is one of the plurality of exhaust ports recited in Claim 12 or if these are other exhaust ports in addition to the exhaust port previously recited in Claim 10 from which Claim 12 depends.   One way to obviate this rejection is to further amend the claim as follows:
	
12.  (Currently Amended) The compressor according to claim 10, wherein the exhaust port is one of a plurality of exhaust ports, the exhaust port being spaced apart from another exhaust port of the plurality of exhaust ports [[

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected, as best understood in relation to the 35 U.S.C. 112 issue described above, under 35 U.S.C. 102(a)(1) as being anticipated by CN206035814U (Fan et al.; published on March 22, 2017) (FAN).    
	In reference to Claim 1, FAN discloses
		A compressor (English Abstract, “a gas is compressed and expanded”, p. 3, last paragraph, lines 5 and 6, Figs. 1-8), comprising: 
			a main shaft (shaft extending from motor assembly 2, p. 3, first full paragraph, lines 3 and 4, Figs. 5 and 6) provided with a convex portion (rotor 6, p. 3, first full paragraph, line 2), and a slip sheet (blade 8, p. 3, first full paragraph, line 5) installed on the convex portion (6); 
			a cylinder (stator 7, p. 3, first full paragraph, line 3), wherein the convex portion (6) and the slip sheet (8) are penetrated in an inner cavity (interior space defined by 7 as best seen in Fig. 5) of the cylinder (7); and 
			an air inlet and outlet device sleeved on the main shaft (Figs. 5 and 6) and located at least one position below the cylinder (7), and the air inlet and outlet device comprises a disk body (plate structures that includes 4), an air suction port (stator intake groove 25, p. 3, first full paragraph, last five lines, Fig. 5) communicating with the inner cavity (interior space defined by 7) is formed on an end of the disk body (plate structure that includes 4) facing to the cylinder (7), the air suction port (25) comprises an outer side (C, Examiner’s ANNOTATED Fig. 6 of FAN), an inner side (D, Examiner’s ANNOTATED Fig. 6 of FAN) and a connecting side (E, Examiner’s ANNOTATED Fig. 6 of FAN) located between the outer side (C) and the inner side (D); 
			wherein 
			the outer side (C) is located on an inner side (D) of the inner wall of the cylinder (7, C is disposed inbound from the inner wall of the cylinder), 
			the inner side (D) located on an outer side of the convex portion (6, as shown in Examiner’s ANNOTATED Fig. 6 of FAN), and 
			when the basic-volume of the cylinder (7) is the maximum (when fluid occupies at least a portion of the cylinder space between the vanes 8 during rotation of the rotor 6), the connecting side (E) is located on an inner side of the side wall (F) of the slip sheet (8, at least a portion of E is located radially inboard from an outer edge F of an 8 overlying the air suction port 25 as shown in Examiner’s ANNOTATED Fig. 6 of FAN).  

    PNG
    media_image1.png
    520
    643
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 6 of FAN

	In reference to Claim 2, FAN further discloses that the compressor further comprises an upper flange (stator cover 9, Figs. 5 and 6) and a lower flange (stator seat 4) , the cylinder (7) is located between the upper flange (9) and the lower flange (4), and the lower flange forms the air inlet and outlet device (includes exhaust groove 19 and stator air intake groove 25).  

	In reference to Claim 6, FAN also discloses that a radial air suction port (intake port 20, Fig. 6) communicating with the air suction port (25) is further formed in the disk body (plate structures that includes 4).  
	In reference to Claim 7, FAN further discloses that the connecting side (E, Examiner’s ANNOTATED Fig. 6 of FAN) is connected between a first end of the outer side (C)  and a first end of the inner side (D), and the air suction port (25) further comprises a transition side (side similar to E on the other side of 25 as shown in Examiner’s ANNOTATED Fig. 6 of FAN) connected between a second end of the outer side (C)  and a second end of the inner side (D).  
	In reference to Claim 8, FAN also discloses that the cylinder comprises a bearing outer ring (G, Examiner’s ANNOTATED Fig. 6 of FAN) and a bearing inner ring (H, Examiner’s ANNOTATED Fig. 6 of FAN) arranged in the bearing outer ring (G), the outer side (C) is located on the inner side of the inner wall of the bearing inner ring (H).  
	In reference to Claim 9, FAN further discloses that the cylinder further comprises a holder (slot I, Examiner’s ANNOTATED Fig. 6 of FAN) and a rolling body (extension J can rolls along/moves within the holder slot I during operation of the compressor) which are arranged between the bearing outer ring (G) and the bearing inner ring (H).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FAN in view of JP2005002947 (A) (Araki et al.; published on January 6, 2005) (ARAKI) (an English Translation of JP2005002947 (A) is provided for Applicants’ convenience).  
	In reference to Claim 13, FAN teaches a compressor according to Claim 1 (see the rejection of Claim 1 above where FAN’s vacuum pump pumps a gas that is compressed, p. 3, last paragraph, lines 5 and 6, Figs. 1-8).  FAN is silent about the compressor being used in an air conditioner application.  ARAKI teaches a compressor (title, English Abstract, Figs. 1-6) that is part of an air conditioner (pumps refrigerant, PROBLEM TO BE SOLVED, line 1 of the English Abstract and BACKGROUND OF THE INVENTION, lines 1-3).   
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a FAN’s compressor in an air conditioner application as taught by ARAKI for at least the benefit of using the compressor in a commercially viable product application.   

Comment on Allowability
FAN teaches an exhaust groove (19, Fig. 6), however, FAN’s exhaust groove (19, Fig. 6) cannot be “completely covered” by the thickness of vane/slip sheet (8) during operation of the pump due to the overall size of FAN’s exhaust groove (19, (as recited in independent Claim 10 and as is shown in Figs. 11 and 12 of the specification).  This exhaust groove feature in Applicants’ compressor provides the benefit of preventing direct blow-by between the front and the back cavities (¶ 0062 of the specification).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 10 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ compressor as claimed including:   
				“the exhaust port (upper 33 or lower 33 in each of Figs. 11 and 12) is configured to be completely covered by the slip sheet (12(s))” is not shown or rendered over the prior art of record.  Claims 11 and 12 are further indicated as allowable subject matter by virtue of being dependent on Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2015/0110661 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday April 25, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746